Paul Ward, Justice, dissenting. In my opinion the trial court committed no error in allowing any of the claims. My views can he adequately demonstrated by reference to the fee of $3,500 allowed Mr. Burnside, Sr. (1) First, it should be made clear that the amount of the fee is not an issue. On page 6 of the record, the attorney for appellant, Mr. Drew, stated to the trial judge: “Your Honor, if I understand, the amount of the services rendered in the amount of $3,500, is not an issue. We do not contest the amount of services rendered.” (2) The trial court was amply supported by the evidence in finding Mr. Burnside, Sr., rendered services in behalf of the Estate—not just to the executor (R. T. Stephenson) personally. The record (beginning at page 21 of vol. 2) shows the following: Mr. Burnside, at the hearing before the trial court, stated: “I represented the A. G. Anderson Estate and not Mr. Stephenson.” “I represented the Estate at all times.” He quoted appellant as telling him: “I certainly think you are entitled to this amount of money and I will hack you up in it.” In reply to the above appellant stated: “I just wanted to say that Mr. Burnside has stated correctly our conversation with reference to wheth- or not he had worked and earned a fee and whether he was entitled to a fee. But, I did make one reservation that if the law says that he is due a fee that there would be no contest on my part. I will be glad for him to have it if the law says that the Estate owes it. ’ ’ Also the appellant, who was the attorney for Mrs. Short on appeal to this Court, filed a brief containing this language: “It is respectfully shown that in all particulars this appeal has been prosecuted by such administratrix since her appointment as such on June 28, 1963. The same attorneys now represent her as the administratrix of the Estate of A. G-. Anderson, Deceased, who had represented the Estate of A. Gr. Anderson, Deceased, when R. T. Stephenson was the Executor.” One of the attorneys referred to above is Appellee Burnside. (3) (Does the Estate owe Mr. Burnside a fee in this case?) In view of the facts and issues set out above there is no logical ground for reversing- this case. I find no justification for so doing in any of our statutes or decisions. It is contended that Burnside could not receive remuneration for representing the Executrix (or the Estate) on appeal to this Court because his employment was not approved in advance by the trial court, and because he had contracted to represent the Executor personally. I find no authority for such contention. In order for a personal representative to provide himself with the services of an attorney to assist in probating an estate it is not necessary for the probate court to approve, in advance, the attorney’s contract. The approved procedure is for the personal representative to hire an attorney and later present a claim for his fee to the court —as was done in the case before ns, as was done in Kenyon, Executor v. Gregory, 127 Ark. 525, 192 S. W. 887, and as is set ont in Ark. Stat. Ann. § 57-641 and § 62-2208 d. (Snpp. 1965). Our opinion in the case of Black v. Thompson, 235 Ark. 725, 361 S. W. 2d 753, does not hold that an attorney for a personal representative cannot receive compensation unless his contract of employment is approved in advance by the trial court. The majority in that case did hold however (over the protest of two dissenters) that it is immaterial if the said attorneys had also previously contracted to represent certain beneficiaries of the Estate involved.